SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

796
KA 11-02527
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

MATTHEW FREEMAN, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Onondaga County Court (William D.
Walsh, J.), rendered November 28, 2011. Defendant was resentenced
upon his conviction of burglary in the first degree (two counts),
aggravated assault upon a police officer or peace officer and criminal
possession of a weapon in the second degree (two counts).

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.




Entered:    June 12, 2015                          Frances E. Cafarell
                                                   Clerk of the Court